Exhibit 10.2

 

LOGO [g547253g93g93.jpg]

May 8, 2013

Nicholas Hotchkin

[Redacted]

[Redacted]

Dear Nicholas,

Reference is made to the Offer Letter, dated as of July 2, 2012, by and between
Weight Watchers International, Inc. and you (the “Original Letter”).

As we recently discussed, we would like to amend the Original Letter. In
furtherance of this, we each hereby agree as follows:

 

  1. The section of the Original Letter titled “Relocation and Temporary Living
Costs” is hereby amended and restated in its entirety with the section of the
same name on Schedule A hereto; and

 

  2. A new section titled “Sale and Protection” set forth in its entirety on
Schedule A hereto shall be added to the Original Letter.

All other terms and conditions of the Original Letter not expressly amended
herein shall remain in full force and effect as set forth in the Original
Letter.

 

Kind regards,

/s/ Meredith Shepherd

Meredith Shepherd Chief Human Resources Officer

AGREED AND ACCEPTED

 

/s/ Nicholas Hotchkin

   

5/8/13

Nicholas Hotchkin     Date



--------------------------------------------------------------------------------

Schedule A

 

Relocation and Temporary Living Costs:    In connection with the executive’s
relocation to the New York metropolitan area, the Corporation will reimburse the
executive for reasonable relocation and moving costs incurred either prior to,
or within twelve (12) months of, his employment start date for the packing and
shipment of his and his family’s personal possessions from the executive’s
current residence to a new residence within the New York metropolitan area. The
Corporation will also reimburse the executive for reasonable temporary living
costs and reasonable travel costs between his temporary living location and his
current residence incurred by him until the earlier of (i) twelve (12) months
after his employment start date, and (ii) his purchase or rental of a residence
in the New York metropolitan area; provided, however, in the event such
reimbursement is terminated upon such purchase or rental set forth in (ii)
above, the Corporation will reimburse the executive for any monthly mortgage
payment (to be pro-rated, as applicable) payable by him with respect to any
period of time prior to the twelve (12)-month anniversary of his employment
start date for his current residence. Although Relocation and Temporary Living
Costs are expected to be reimbursable expenses of the executive, in the event
any such amounts are deemed compensation income to the executive, such amounts
shall be grossed-up by the Corporation for any applicable taxes. Sale
Protection:    In connection with the executive’s sale of his current residence,
and in the event the executive sells such residence for any selling price (the
“Sale Price”) less than $1.2 million, the Corporation shall pay the executive an
amount equal to $1.2 million minus the Sale Price; provided, however, in no
event shall the Corporation pay an amount in excess of $100,000. In the event
any such sale protection amount paid by the Corporation is deemed compensation
income to the executive, such amount shall be grossed-up by the Corporation for
any applicable taxes.